DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 2–9, 12 and 21–23 are elected.  
Claims 13, 14 and 17–20 are withdrawn.  
Claims 1, 10, 11, 15 and 16 are cancelled.
Claim Interpretations - 35 U.S.C. 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim 9 recites a limitation that invokes 35 U.S.C. 112(f).
Claim 9 recites:
9.  The suction module as claimed in claim 7, further comprising at least one air-flow unit configured to generate an air flow that transports particles along the air-flow path, wherein as seen along a main flow path direction of air flow, the filter device is arranged at least to a great extent upstream of the air-flow unit.  Emphasis added.

The highlighted limitation invokes 35 U.S.C. 112(f) because it uses the generic placeholder, “unit,” coupled with the functional language, “configured to generate an air flow that transports particles along the air-flow path,” without reciting sufficient structure for performing the function.  MPEP 2181(I).  The language that precedes the generic placeholder (i.e., “air-flow”) describes the function rather than the structure of the unit.
Because the limitation invokes 35 U.S.C. 112(f), its structure is limited to that disclosed in the specification and equivalents thereof.  MPEP 2181(II).  The disclosure teaches that the air-flow unit preferably comprises at least one fan wheel for generating an air stream.  Spec. dated Mar. 16, 2018 (“Spec.”) p. 10, ll. 35–37.  Therefore, the “air-flow unit” corresponds to a fan wheel, or equivalents thereof.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6, 7, 2–5, 8, 9, 12 and 21–23 are rejected under 35 U.S.C. 103 as being unpatentable over Appel et al., US 2013/0136549 (“Appel”) in view of Schwalme et al., WO 2004/100753A1 (“Schwalme”)1.
Claim 6 and 7 disclose a method of using a suction module for a portable power tool and a suction module for a power tool, respectively.  The method comprises releasably and directly connecting a housing of the suction module to an external portion of the power tool via a rigid connection interface.  The housing defines an air-flow path that extends continuously therethrough from an intake region to an exhaust region.  The intake region is positioned proximate to a tool or a tool holder of the power tool when the housing is connected to the external portion.  The suction module includes at least one filter device configured to position a filter element of the suction module at least partially in the air-flow path.  The method further comprises generating vibrations with an exciter element of a vibration unit of the filter device at a frequency greater than or equal to 1 kHz.  The vibrations act on the filter element to clean the filter element via a connecting unit configured to connect the filter element.  
Appel disclsoes a method of using a suction device 20 for a hand-held power drill 1.  Appel Fig. 1, [0021].  The method comprises connecting a suction housing 21 of the suction device 20 to a machine housing 17 of the power drill 1. Id. at Fig. 1, [0025].  The suction housing 21 is separate from the machine housing 17.  Id.  Therefore, the housing 21 is releasably and directly connected to and external portion (i.e., housing 17) 2.  Id.  The suction housing 21 is connected to the machine housing 17 via a rigid connection interface because the hammer drill 1 is a rigid piece of equipment.  The suction housing 21 defines an air-flow path that extends continuously therethrough from an intake region to an exhaust region (the path that extends from suction opening 34 to the outlet downstream of filter 37).  Id. at [0027].  The suction opening 34 (i.e., the intake region) is positioned proximate to drill bit 4 and tool holder 2 when the suction housing 21 is connected to the machine housing 17.  Id. at Fig. 1, [0022].  The suction device 20 includes a drawer 50 (i.e., a filter device) configured to position an air filter element 37 in the air-flow path.  Id. at Fig. 1, [0027], [0030].

    PNG
    media_image1.png
    962
    937
    media_image1.png
    Greyscale

Appel’s air filter 37 is removable so that it can be replaced when it is dirty.  Appel [0037].  The reference, however, differs from claims 6 and 7 because it does not disclose an exciter element for vibrating the filter 37 to clean it when it becomes dirty.
Schwalme teaches a vacuum cleaner housing 1 comprising an air filter 6.  Schwalme Fig. 1, p. 4.  The housing 1 comprises a vibration generator 31 (i.e., an exciter element).  Id.  The vibration generator 31 generates vibrations in the ultrasonic range (i.e., greater than 1 kHz)3.  Id.  The vibrations from generator 31 are transferred to Id.  The vibrations clean the filter 6.  Id. at 3, 4.  

    PNG
    media_image2.png
    1095
    1353
    media_image2.png
    Greyscale

It would have been obvious to use Schwalme’s filter cleaning system with Appel’s air filter 37 in order to extend the time between filter replacement.  With this modification, the filter material Schwalme’s filter element 6 would be used as that in Appel’s filter 37. 
Claim 2 
Claim 3 requires that for the device of claim 7, the at least one exciter element is configured to form an ultrasonic exciter element.  
Schwalme’s vibration generator 31 generates ultrasonic vibrations and therefore is an ultrasonic exciter element.  Schwalme p. 4.
Claim 4 requires that for the device of claim 7, the vibrations generated by the exciter element act permanently or cyclically on the filter element during operation of the suction module.  
This limitation fails to patentably distinguish over the prior art because it describes the manner in which the device operates rather than its structure.  MPEP 2114(II).  Schwalme’s vibration generator 31, however, acts cyclically because it operates intermittently.  Schwalme p. 2.
Claim 5 requires that for the device of claim 7, the vibration unit comprises at least one fastening element that is configured to fix the at least one exciter element on one or more of the connecting unit and the filter element.  
Schwalme teaches this feature because the vibration generator 31 is “mechanically coupled to the filter element” by the coupling plate 32.  Schwalme p. 2.  
Claim 8 requires that for the device of claim 7, the filter device has at least one fixing element configured to fix the at least one exciter element of the vibration unit on one or more of the connecting unit and the housing.  
Schwalme’s vibration generator 31 is mechanically connected to coupling plate 32.  Schwalme p. 2.  The connection between these two elements is a fixing element.  
Claim 9 requires that the device of claim 7 further comprises at least one air-flow unit configured to generate an air flow that transports particles along the air-flow path.  
Appel’s device has a blower 36 with a fan wheel 121 which moves dirty air through the filter 37.  Appel Fig. 1 [0046].  The reference does not disclose the filter 37 being arranged upstream of the fan wheel 121 at least to a great extent.  However, it would been obvious to rearrange the configuration of the fan wheel 121 to be downstream of the filter 37 depending on the desired location of these components. See MPEP 2144.04(VI)(C).  With this modification, the filter 37 would be entirely upstream of the fan wheel 121, and therefore would be upstream to a great extent.
Claim 12 requires that of the suction module of claim 7, the portable power tool is configured as one or more of a hammer drill and a chisel drill.
This limitation fails to patentably distinguish over the prior art because claim 7 is directed to a “suction module for a power tool” rather than the power tool itself.  MPEP 2115 (“A claim is only limited by positively recited elements”).  However, Appel teaches this feature because its device is a hammer drill.  Appel [0022].
Claim 21 requires that for the device of claim 7, the filter element is a flat filter element enclosed within one or more of a frame element and an accommodating element of the connecting unit.
Appel teaches that its filter 37 is a flat filter element 74 held within a frame 75.  Appel Fig. 6, [0037].
Claim 22 
Schwalme teaches this feature because the vibration generator 31 is connected to plate 32 laterally with respect to the air-flow path.  Schwalme Fig. 1, p. 4.
Claim 23 requires that for the device of claim 7, the rigid connection interface is configured as one or more of a form-fitting connection and a force-fitting connection.  
Appel’s suction housing 21 and machine housing 17 are force-fitted because some force holds these two components together as seen in Fig. 1.  
Additionally, the disclosure states that form-fitting and/or force-fitting connections are “already known to a person skilled in the art” as connecting two components of a power tool together.  Spec. p. 15, ll. 10–17.  These connections include “push-in interface, of a bayonet closure, of a connecting groove, of a connecting crosspiece or the like.”  Id.  It would have been obvious to use one of these connection mechanisms to attach Appel’s suction housing 21 to machine housing 17 because the Applicant admits that these connections are conventionally used in the art to attach similar components of a power tool.
Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. BENNETT MCKENZIE whose telephone number is (571)270-5327.  The examiner can normally be reached on Mon-Thurs 7:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


T. BENNETT MCKENZIE
Primary Examiner
Art Unit 1776



/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The original version of Schwalme is the 17-page Foreign Reference dated Mar. 16, 2018.  A machine translation is provided with this communication.  The Examiner relies on the original version for the figures and the translation for the text.
        2 Even if the suction housing 21 and machine housing 17 were not releasably attached to one another, it would have been obvious to make these parts separable in order to allow the drill 1 to be taken apart for maintenance.  See MPEP 2144.04(V)(C).
        3 See e.g., Albert et al., US 2014/0050321 (“Albert”) [0016] (ultrasonic frequency range is greater than 17 kHz).